 1   EHLERS LAW CORPORATION
     WESLEY C.J. EHLERS (SBN 181537)
 2   2600 Capitol Avenue, Suite 320
     Sacramento, CA 95816-5930
 3   Telephone: (916) 442-0300
     Facsimile: (916) 650-1039
 4   e-mail: wes@ehlerslawcorp.com
 5   Attorneys for Plaintiff
 6   VARELA LEE METZ & GUARINO
     NICHOLAS A. MERRELL (SBN 240795)
 7   333 Bush Street, Suite 1500
 8   San Francisco, CA 94104
     Telephone (415) 623-7000
 9   Facsimile: (415) 623-7001
     e-mail: nmerrell@vlmglas.com
10
     Attorneys for Defendant
11

12                                 UNITED STATES DISTRICT COURT
13                                EASTERN DISTRICT OF CALIFORNIA
14

15                                                     )
     UNITED STATES f/b/u/o MADISON                     )      Case No.: 2:16-CV-02684 TLN AC
16   SERVICES, INC.                                    )
                                                       )      STIPULATION AND ORDER
17                       Plaintiff,                    )      DISMISSING LAWSUIT
                                                       )
18            v.                                       )
                                                       )
19    TRAVELERS CASUALTY AND                           )
      SURETY COMPANY OF AMERICA                        )
20    AND ITSI GILBANE COMPANY                         )
      (N/K/A GILBANE FEDERAL); DOES 1 –                )
21    100, inclusive                                   )
                                                       )
22                       Defendants.                   )
                                                       )
23

24          Plaintiff United States f/b/u/o Madison Services, Inc. (hereafter “Madison”) and
25   Defendants Travelers Casualty and Surety Company of America and ITSI Gilbane
26   Company (n/k/a Gilbane Federal) (hereafter “Travelers” and “Gilbane,” respectively)
27   hereby stipulate to dismiss this action with prejudice, in its entirety, as Gilbane has satisfied
28
                                                 -1-
                               STIPULATION AND ORDER DISMISSING LAWSUIT
 1   the judgment entered against it in this matter, which was based on the arbitration award in
 2   AAA Case No. 01-16-0003-9412 (“Arbitration Proceeding”).
 3            Travelers, Gilbane and Madison agreed to be bound by the decision rendered in the
 4   Arbitration Proceeding with regard to amounts due, if any, to Madison from Gilbane in
 5   connection with the Project. Accordingly, because Gilbane has satisfied the judgment
 6   arising out of the Arbitration Proceeding, the remaining lawsuit against Travelers should be
 7   dismissed, all parties to bear their own costs and fees.
 8
                                                     Respectfully submitted,
 9

10
                                                     EHLERS LAW CORPORATION
11           Dated: October 3, 2019                  WESLEY C.J. EHLERS

12                                                       /S/ WESLEY EHLERS
                                                     By ________________________________
13                                                              Wesley C.J. Ehlers
                                                              Attorneys for Plaintiff
14

15            Dated: October 3, 2019                VARELA LEE METZ & GUARINO
                                                    NICHOLAS A. MERRELL
16
                                                         /S/ NICHOLAS MERRELL
17                                                   By ________________________________
                                                                 Nicholas A. Merrell
18                                                             Attorneys for Defendant

19
                                                    ORDER
20

21             WHEREFORE, PREMISES CONSIDERED, it is hereby ORDERED that this

22   lawsuit is dismissed with prejudice in its entirety, all parties to bear their own costs and

23   fees.
24            THIS, the 3rd day of October, 2019.
25

26                                                               Troy L. Nunley
                                                                 United States District Judge
27

28
                                              -2-
                            STIPULATION AND ORDER DISMISSING LAWSUIT
